Citation Nr: 0411876	
Decision Date: 05/06/04    Archive Date: 05/14/04

DOCKET NO.  03-34 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for chronic lumbosacral 
strain with sciatica.


ATTORNEY FOR THE BOARD

K. Morgan, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (the RO).   


Procedural History

The Veteran served on active duty from November 1942 until 
September 1945.  Evidence of record indicates that the 
veteran served on combat flight missions as a radio 
operator/machine gunner; he was awarded the Air Medal.  

The veteran initially filed a claim of entitlement to service 
connection for a chronic lumbosacral strain with sciatica in 
December 1956.  The RO, in a January 1956 letter, advised the 
veteran that in the absence of the submission of evidence of 
in-service incurrence of injury or statements establishing a 
relationship between service and his current condition, his 
claim would be denied effective 60 days from the date of the 
letter.  The veteran did not submit any further evidence and 
the claim was denied.  

In January 2003, the RO received the veteran's request to 
reopen the claim of entitlement to service connection for 
chronic lumbosacral strain with sciatica.  In a March 2003 
rating decision, the RO granted a de novo review of the issue 
and thereby reopened the claim and denied the reopened claim 
on the merits.  The veteran disagreed with the March 2003 
denial of his claim and initiated this appeal.  The appeal 
was perfected by the timely submission of the veteran's 
substantive appeal (VA Form 9) in November 2003.


FINDINGS OF FACT

1.  In March 1956, the RO denied service connection for 
chronic lumbosacral strain with sciatica.

2.  The evidence associated with the claims file subsequent 
to the March 1956 denial raises a reasonable possibility of 
substantiating the claim on the merits.

3.  The veteran suffered an injury to his back during combat; 
however, his chronic lumbosacral strain with sciatica is not 
etiologically related to his military service.

CONCLUSIONS OF LAW

1.  The RO's March 1956 denial of service connection for 
chronic lumbosacral strain with sciatica is final.  38 
U.S.C.A. § 7104 (West 2002); 38 C.F.R. §§ 3.104,  20.1103 
(2003).

2.  Since the March 1956 denial, new and material evidence 
has been received, and so the veteran's claim of entitlement 
to service connection for chronic lumbosacral strain with 
sciatica is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2003).

3.  An injury to the veteran's back was incurred in active 
military service. 38 U.S.C.A. §§ 1110, 1154(b) (West 2002); 
38 C.F.R. §§ 3.303, 3.304(d) (2003).

4.  The veteran's chronic lumbosacral strain with sciatica is 
not etiologically related to his military service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. 
§ 3.303(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks to reopen a claim of entitlement to service 
connection for chronic lumbosacral strain with sciatica, 
which was previously denied by the RO in March 1956.

As noted in the Introduction, the RO reopened the veteran's 
claim and denied the claim on its merits in March 2003.  
However, the question of whether new and material evidence 
has been received is one that must be addressed by the Board, 
notwithstanding a decision favorable to the claimant that may 
have been rendered by the RO.  See Barnett v. Brown, 83 F.3d 
1380 (Fed. Cir. 1996) [before considering a previously 
adjudicated claim, the Board must determine that new and 
material evidence was presented or secured for claim, making 
RO determination in that regard irrelevant.]  See also 
Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) 
[the Board has a jurisdictional responsibility to consider 
whether it was proper for the RO to reopen a previously 
denied claim].  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 66 
Fed. Reg. 45,620 (Aug. 29, 2001) [codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)].

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  However, the 
VCAA appears to have left intact the requirement that a 
veteran must first present new and material evidence in order 
to reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented or secured, as described in 38 
U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).  

Once a claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claim for a 
benefit under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].  The Board observes that the 
United States Court of Appeals for Veterans Claims (the 
Court) held in Quartuccio that the notice provisions of the 
VCAA apply to cases, such as this, in which a claimant seeks 
to reopen a previously denied claim.

The veteran was notified by September 2003 statement of the 
case (SOC) of the pertinent law and regulations and of the 
need to submit additional evidence on his claim.  More 
significantly, a letter was sent to the veteran in January 
2003 explaining the pertinent portions of the VCAA and what 
evidence was needed to complete the veteran's claim.  
Crucially, the veteran was informed by means of this letter 
as to what evidence he was required to provide and what 
evidence VA would attempt to obtain on his behalf.  The 
letter explained that VA would obtain government records and 
would make reasonable efforts to help him get other relevant 
evidence, such as private medical records, employment 
records, etc., but that he was responsible for providing 
sufficient information to VA to identify the custodian of any 
records.  The Board notes that, even though the letter 
requested a response within 30 days, it also expressly 
notified the veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b).  The one-year period has now expired. 

The Board notes that the fact that the veteran's claim was 
adjudicated by the RO in March 2003, prior to the expiration 
of the one-year period following the January 2003 
notification of the veteran of the evidence necessary to 
substantiate his claim, does not render the RO's notice 
invalid or inadequate.  The recently enacted Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, § 107, 117 Stat. 
2651, ___ (Dec. 16, 2003) (to be codified at 38 U.S.C. §  
____), made effective from November 9, 2000, specifically 
addresses this issue and provides that nothing in paragraph 
(1) of 38 U.S.C.A. § 5103 shall be construed to prohibit the 
Secretary from making a decision on a claim before the 
expiration of the one-year period referred to in that 
subsection.

In this case, the letter sent to the veteran expressly 
notified him that he had one year to submit the requested 
information and/or evidence, in compliance with 38 U.S.C.A. § 
5103(b).  In addition, the notice was sent prior to 
adjudication of the issue by the RO.  Therefore, the Board 
finds that the veteran was notified properly of his statutory 
rights.  The one-year period has now expired.

Duty to assist 

As alluded to above, under the VCAA, VA's statutory duty to 
assist a claimant in the development of a previously finally 
denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  Once a claim is reopened, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).  

In short, the Board concludes that the provisions of the VCAA 
have been complied with in light of the circumstances 
presented in this case. 

Pertinent law and regulations

Service connection - in general 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1111, 1112, 1113 (West 2002).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred in service.  38 C.F.R. § 3.303(d) (2003); Cosman v. 
Principi, 3 Vet. App. 303, 305 (1992).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).


Combat veterans

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  Every reasonable doubt shall be resolved in 
favor of the veteran. 38 U.S.C.A. § 1154(b) (West 2002); 38 
C.F.R. § 3.304(d) (2003).

The Court rendered a decision that further clarified the law 
and VA regulations pertaining to the use of lay statements in 
cases involving combat veterans. Caluza v. Brown, 7 Vet. App. 
498 (1995).  The Court in Caluza emphasized that 38 U.S.C.A. 
§ 1154(b) "relaxes the evidentiary requirements for 
adjudication of certain combat-related VA-disability- 
compensation claims" by allowing lay or other evidence to 
prove incurrence of a condition by combat.  Caluza, 7 Vet. 
App. at 507.

However, the Court has further held that 38 U.S.C.A. § 
1154(b) can be used only to provide a factual basis upon 
which a determination could be made that a particular disease 
or injury was incurred or aggravated in service, not to link 
the claimed disorder etiologically to the current disorder.  
See Libertine v. Brown, 9 Vet. App. 521, 522-23 (1996).  In 
Kessel v. West, 13 Vet. App. 9, 16-19 (1999), the Court 
reiterated that the 38 U.S.C.A § 1154(b) presumption only 
relates to the question of service incurrence, it does not 
relate to questions of whether the veteran has a current 
disability or whether there was a nexus between the in-
service event and the current disability.  Therefore, Section 
1154(b) does not establish service connection for a combat 
veteran; it aids him by relaxing the adjudicative evidentiary 
requirements for determining what happened in service.  

The ordinary meaning of the phrase "engaged in combat with 
the enemy," as used in 38 U.S.C. § 1154(b), requires that a 
veteran have participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality. The issue of whether any particular set of 
circumstances constitutes engagement in combat with the enemy 
for purposes of section 1154(b) must be resolved on a case- 
by-case basis. See VAOPGCPREC 12-99 (October 18, 1999).

Determining whether evidence establishes that a veteran 
engaged in combat with the enemy requires evaluation of all 
pertinent evidence in each case, and assessment of the 
credibility, probative value, and relative weight of the 
evidence. There is no statutory or regulatory limitation on 
the types of evidence that may be used in any case to support 
a finding that a veteran engaged in combat with the enemy. 
Accordingly, any evidence which is probative of that fact may 
be used by a veteran to support an assertion that the veteran 
engaged in combat with the enemy, and VA must consider any 
such evidence in connection with all other pertinent evidence 
of record. Id.

Finality/new and material evidence

In general, unappealed RO decisions are final.  See 38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 
(2003).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed 
claim may be reopened when new and material evidence is 
presented or secured with respect to that claim.

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claim and present the reasonable possibility 
of substantiating the claim.  See 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 (2003)].  This 
change in the law pertains only to claims filed on or after 
August 29, 2001.  Because the veteran's claim to reopen was 
initiated in January 2003, his claim will be adjudicated by 
applying the revised section 3.156.

The revised regulation provides that new evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with previous evidence of record, 
related to an unsubstantiated fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 C.F.R. § 3.156(a) (2003).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Factual Background

As discussed in detail above, before the Board can evaluate 
the merits of a previously denied claim, it must first 
determine whether a claimant has submitted new and material 
evidence with respect to that claim after the prior final 
denial, in this case the March 1956 RO denial.  

The "old" evidence

At the time of the prior final denial, the evidence included 
the veteran's service medical records, which are silent for 
any mention of a back problem or treatment of any back 
injury.  Findings at a separation examination conducted in 
September 1945 showed no residual trauma to the back; the 
back was described as normal.

As was noted in the Introduction, the veteran's service 
records indicate that the veteran was assigned to the 727th 
Bomb Squadron and was engaged in air combat over Italy and 
the Balkans.

In October 1945, the veteran filed a claim for VA 
compensation benefits for a "smothering sensation" 
experienced during service.  The veteran did not mention back 
problems.  Service connection was denied for asthma in a 
September 1946 VA rating decision.

There are no pertinent medical records for a number of years 
after the veteran left military service.  Medical evidence 
contained in the file included records of treatment of 
nucleus pulposus extrusion at VAH in Oklahoma City, Oklahoma 
in October 1956.   These records included the veteran's 
statement that he had been hit in the back by a machine gun 
barrel during April of 1944 and that after the incident he 
was referred to the hospital for several days rest.  The 
veteran went on to report that he had no symptoms until 1948.  

The veteran initially filed a claim of entitlement to service 
connection for chronic lumbosacral strain with sciatica in 
December 1956.  The RO denied the veteran's claim due to lack 
of competent evidence of an in-service injury and failure to 
show a competent medical nexus between any in-service injury 
and that current disability.
The veteran did not appeal that decision.

The veteran filed a request to reopen his previously-denied 
claim in January 2003.  Additional evidence received since 
the March 1956 RO denial will be referred to below.  

Analysis

The veteran seeks to reopen a previously denied claim of 
entitlement to service connection for chronic lumbosacral 
strain with sciatica.    

Finality/new and material evidence

The unappealed March 1956 RO decision is final.  See 38 
U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.1103.  As explained 
above, the veteran's claims for service connection for 
chronic lumbosacral strain with sciatica may only be reopened 
if he submits new and material evidence.  See 38 U.S.C.A. § 
5108; 38 C.F.R. § 3.156(a) (2003).  

At the time of the first claim, the veteran had presented 
medical records showing treatment at the VAH in Oklahoma City 
and the existence of a low back disability, arguably 
establishing  the existence of a current disability, element 
(1).  
As discussed in the factual background section above, the RO 
predicated its prior final denial on lack of evidence of an 
in-service incurrence of an injury or evidence of a nexus 
between the veteran's current condition and any in-service 
injury, elements (2) and (3).  

Therefore, the Board's inquiry will be directed to the 
question of whether any additionally submitted (i.e. after 
March 1956) evidence bears directly and substantially upon 
the specific matters under consideration, namely whether the 
veteran suffered an in-service injury to his back, thereby 
satisfying Hickson element (2); and whether there is 
competent medical evidence of a nexus between any in-service 
injury and the veteran's current disability, thereby 
satisfying Hickson element (3).  The Board observes that 
there must be new and material evidence as to any aspect of 
the veteran's claim which was lacking at the time of the last 
final denial in order to reopen the claim.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).

With respect to element (2), in-service incurrence of injury, 
the additional evidence received since the March 1956 RO 
denial consists of the veteran's statement regarding the 
origin of his injury included in the January 2003 claim, and 
the statements of service members D.H.N. and P.E.M.  All 
three statements contain a description of a June 1944 combat 
flight mission.  The veteran, D.H.N. and P.E.M. all assert 
that they were a part of the same flight crew on that mission 
and all three assert that during the course of that combat 
flight mission the veteran was struck in the back by his left 
waist gun.  The statements go on to assert that the veteran 
received treatment, but not hospitalization as previously 
reported, and that the treatment was from flight surgeon, 
J.K.  The record makes no reference to VA or the veteran 
attempting to locate flight surgeon J.K. 

The veteran's more explicit statement regarding the 
circumstances of his injury and the statements of D.H.N and 
P.E.M. can be considered "new" in that they were not 
previously before the RO in its prior final denial. The 
evidence can be considered "material" because it relates to 
an unestablished fact necessary to establish the claim, 
specifically the in-service incurrence of an injury by the 
veteran.  In any event, the record indicates that the veteran 
engaged in air combat during World War II, so 38 U.S.C.A. 
§ 1154(b) and 38 C.F.R. § 3.304(d) concerning combat 
presumptions are applicable.    

With respect to element (3), medical nexus, additional 
medical evidence received since the March 1956 RO denial 
consists of private medical records for treatment in 1969, 
records from a 1974 exploratory hemilaminectomy done at a 
private hospital, 2002 treatment records of Dr. A.R.P., M.D. 
and a February 2003 fee basis VA examination conducted by Dr. 
K.F.W., M.D.  The examination report from Dr. K.W. provides 
an overview of the veteran's report of his symptoms and the 
progress of his symptomatology as well as a description of 
the veteran's current disability.  

The treatment records and February 2003 examination report 
can be considered "new" in that they were not previously 
before the RO in its prior final denial.  Insofar as the 
February 2003 examination report is concerned, the evidence 
can be considered "material" because it does relate to an 
unestablished fact necessary to establish the claim, 
specifically medical nexus.  See 38 C.F.R. § 3.156 (2003).  
That is, the examiner was somewhat ambivalent as to this 
matter, terming it "a very difficult question".  The 
examiner's ultimate conclusion was that there was no nexus 
between the in-service injury and the veteran's current back 
problems.  
The Board has given thought to not reopening the claim, see 
Villalobos v. Principi, 3 Vet. App. 450 (1992) [evidence that 
is unfavorable to the appellant is not new and material].  
However, given the nature of the medical opinion, the Board 
believes that the claim should be reopened.  

Accordingly, new and material evidence has been submitted as 
to key Hickson elements, in-service incurrence of an injury 
and medical nexus, and the veteran's claim to reopen succeeds 
on those bases.

In short, for the reasons explained above competent evidence 
relating to unestablished facts (in-service injury and 
medical nexus) necessary to complete the claim has been 
received and is therefore material.  See 38 C.F.R. § 3.156 
(2003).  The recently submitted evidence being both new and 
material, the claim of service connection for chronic 
lumbosacral strain with sciatica is reopened.  

Procedural concerns

The Board has reopened the veteran's claim and is considering 
moving forward to discuss the claim on its merits. Before 
doing so, however, the Board must consider certain procedural 
concerns.  First, there is the case of Bernard v. Brown, 4 
Vet. App. 384 (1993).  The second concern involves the 
statutory duty to assist, which comes into play at this 
juncture.  Third is the standard of review which the Board 
must employ in de novo decisions.



(i.) Bernard considerations

In Bernard, the Court held that before the Board may address 
a matter that has not been addressed by the RO, it must 
consider whether the claimant has been given adequate notice 
of the need to submit evidence or argument, an opportunity to 
submit such evidence or argument, and an opportunity to 
address the question at a hearing, and whether the claimant 
has been prejudiced by any denials of those opportunities.

In the present case, the RO in fact reopened the claim and 
decided the claim on its merits.  The veteran has set forth 
his contentions as to why he believes that service connection 
should be granted. The Board is therefore of the opinion that 
the veteran will not be prejudiced by its consideration of 
this issue on its merits.

(ii.) VA's statutory duty to assist

As discussed above, VA's statutory duty to assist the veteran 
in the development of his claim attaches at this juncture. 
The Board must therefore determine whether additional 
development of the evidence is needed.

In this case, the RO provided assistance to the veteran and 
requested that the veteran provide it with sufficient 
information to obtain medical records from the veteran's 
identified providers.  To that end, the RO obtained September 
2002 treatment records from Dr. A.R.P., M.D., and attempted 
to obtain the records of Dr. G.C.M for treatment rendered to 
the veteran in the early 1970s.  The RO was advised by the 
hospital where Dr. G.M. had practiced that the veteran's 
records were not found.  Additionally, the RO provided the 
veteran with a VA fee basis examination in February 2003.  

In sum, the facts relevant to the veteran's claim have been 
properly developed, and there is no further action to be 
undertaken to comply with the provisions of the VCAA and the 
implementing regulations.  Accordingly, the Board will 
address the merits of the claim.

(iii.) Standard of review

Once all the evidence has been brought together, the Board 
has the responsibility to evaluate the entire record on 
appeal. See 38 U.S.C.A. § 7104(a). When there is an 
approximate balance of the evidence regarding the merits of 
an issue material to the determination of the matter, the 
benefit of the doubt in resolving each issue shall be given 
to the claimant.  See 38 U.S.C.A. § 5107 (West Supp. 2002); 
38 C.F.R. § 3.102 (2002).  In Gilbert v. Derwinski, 1 Vet. 
App. 49, 53 (1990), the Court stated that "a veteran need 
only demonstrate that there is an 'approximate balance of 
positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519 (1996), citing Gilbert, 1 Vet. App. at 54.

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997).  The Justus presumption of 
credibility does not apply at this stage of the Board's 
deliberations.

Discussion of the merits of the claim

The pertinent facts have been set forth above and will not be 
repeated. 

As noted above, in order for service connection to be 
granted, three elements must be present: (1) a current 
disability; (2) in-service incurrence of such disability; and 
(3) medical nexus.  See Hickson, supra.

With respect to Hickson element (1), a current disability, 
the medical records associated with the file confirm that the 
veteran sought treatment for a back ailment and complaints 
consistent with sciatica in 1956, 1969, 1974 and 2002, 
including surgeries in 1969 and 1974.  The 2003 VA 
examination by Dr. K.W. shows a diagnosis of chronic 
lumbosacral sprain with sciatica and notes disc slippage, 
scoliosis as well as probable ankylosis of the spine.  Dr. 
K.W. further stated that the existence of a current low back 
condition was confirmed.  Thus, Hickson element (1) is 
accordingly satisfied.

With respect to Hickson element (2), in service injury, the 
veteran's service medical records are silent as to an injury 
to the back in service.  However, it is undisputed that the 
veteran served in air combat during World War II.  As stated 
above, in the case of any veteran who has engaged in combat 
with the enemy in active service during a period of war, 
satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, condition or hardships of 
such service, even though there is no official record of such 
incurrence or aggravation.  See 38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d) (2003).

The evidence, including the lay statements of the veteran, 
D.H.N. and P.E.M. taken as a whole, demonstrates as follows: 
the veteran was hit in the back with a gun during an air 
combat mission during June 1944.  He was treated in the field 
and no formal record of the treatment was kept.  The Board 
concludes that the notarized lay statements presented by the 
veteran contain satisfactory evidence of a back injury which 
is consistent with the circumstances, condition and hardships 
of his combat service. Therefore, under provisions of 38 
U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d), the Board 
accepts this evidence in satisfaction of Hickson element (2), 
despite the lack of any official record of an in-service 
injury the veteran's back.

With respect to Hickson element (3), medical nexus, 38 
U.S.C.A. § 1154(b) can be used only to provide a factual 
basis upon which a determination could be made that a 
particular disease or injury was incurred or aggravated in 
service, not to link the claimed disorder etiologically to 
the current disorder. Competent medical nexus opinion 
evidence is required. See Libertine, supra. 

In the February 2003 examination report, Dr. K.W. provided a 
thorough discussion of the state of the veteran's back, 
taking into account range of motion, pain on motion, x-rays 
of the veteran's spine and a neurological examination.  The 
examining physician determined that the veteran had a chronic 
low back condition.  The examining physician further 
determined, based upon the magnitude of the abnormalities 
found in the veteran's spine as well as the veteran's report 
that after the acute injury period he suffered no further 
symptoms until about 3 years post-service, that the veteran's 
chronic lumbosacral strain with sciatica was inconsistent 
with a one-time trauma.  Specifically, Dr. K.W. found the 
disability inconsistent with a single impact from a gun 
barrel.  For those reasons the examiner determined that it 
was less likely than not the veteran's disability was related 
to the in-service injury.  There is no medical opinion to the 
contrary.

The veteran has asserted that the examination by Dr. K.W. was 
inadequate because the doctor was not an orthopedic surgeon 
or a neurosurgeon.  However, Dr. K.W. is an appropriately 
credentialed physician.  See Goss v. Brown, 9 Vet. App. 109 
(1996) [to qualify as an expert, a person need not be 
licensed to practice medicine, but just have special 
knowledge and skill in diagnosing and treating human 
ailments]; see also 38 C.F.R. § 3.159(a)(1) [competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions]. 

Further, Dr. K.W.'s report indicates that he conducted a 
thorough examination of the veteran, including an extensive 
review of the history of the veteran's back problems and past 
treatment.  Dr. K.W. considered the veteran's symptoms, 
conducted a physical examination and also requested and 
reviewed x-rays of the veteran's back prior to reaching his 
conclusion with respect to medical nexus between the in-
service injury and the veteran's current disability.

The Board notes that the medical opinion appears to be 
congruent with the evidence of record.  That is, there 
appears to have been no back problems for at least three 
years after service.   Indeed, the veteran does not appear to 
dispute this.  The veteran did not refer to back problems in 
connection with his initial claim of entitlement to VA 
compensation benefits in 1946, or for another ten years.  The 
Court has held that a veteran's delay in asserting a claim 
can constitute negative evidence that weighs against the 
claim. See Shaw v. Principi, 3 Vet. App. 365 (1992).  

The Board additionally observes that mere disagreement with 
the results of an examination on the part of a veteran does 
not render that examination inadequate.
The Court has held that where the determinative issue is one 
of medical causation or a diagnosis, only those with 
specialized medical knowledge, training, or experience are 
competent to provide evidence on the issue.  See Jones v. 
Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1991). Here, the record does not 
reflect that the veteran possesses the medical training and 
expertise necessary to render an opinion concerning the 
etiology of his back disability.  Nor is he able to 
competently comment on the adequacy of the physical 
examination which was provided by VA..  His statements, 
therefore, unsupported by medical evidence, are not 
probative.  

The examining physician has, in effect, discounted a scenario 
in which a back injury would cause the veteran no problems 
for several years and then somehow result in pathology.  The 
veteran has presented no evidence which would explain how the 
acute injury in service would not manifest in symptoms until 
several years thereafter.  

The question presented in this case, i.e. the relationship, 
if any, between the veteran's current back disability and his 
military service, is essentially medical in nature.  Just as 
the veteran himself is not competent to offer medical 
opinions concerning such relationship, the Board is 
prohibited from exercising its own independent judgment to 
resolve medical questions.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).  The only competent medical opinion of 
record is against the veteran's claim.  Therefore, the Board 
finds that Hickson element (3), medical nexus, has not been 
met.  A required element for service connection has not been 
satisfied; and for this reason, the Board concludes that 
service connection cannot be established.  The benefit sought 
on appeal, service connection for a chronic lumbosacral 
strain with sciatica, is accordingly denied. 

The Board hastens to point out that it has only the greatest 
respect for the veteran and his service to our country.  The 
Board's decision is based upon the law and facts, as 
explained above.  The Board views its discussion above as 
sufficient to inform the veteran of the elements necessary to 
reopen his claim for service connection for his back 
disability.  See Graves v. Brown, 8 Vet. App. 522, 524 
(1996).  In particular, the veteran would need to obtain a 
medical nexus opinion which would serve to relate the onset 
of his back problems to the in-service injury.


ORDER

Service connection for chronic lumbosacral strain with 
sciatica is denied.




	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



